Citation Nr: 0532356	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 20, 1997, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1968 through March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in November 
2002 and issued to the veteran in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an effective date of 
July 2, 1973 for an award of service connection for PTSD.  

The veteran disagreed with that denial in December 2002, and 
elected review by a Decision Review Officer (DRO).  Following 
the DRO's May 2003 continuation of that denial, a statement 
of the case (SOC) was issued in August 2003.  The veteran 
submitted his timely substantive appeal in September 2003.

During the pendency of this claim, the veteran submitted a 
claim of entitlement to service connection for lung cancer, 
as due to exposure to Agent Orange.  That claim was granted 
by a rating decision issued in September 2003.  That rating 
decision also granted special monthly compensation based on 
the veteran's homebound status, but denied special monthly 
compensation based on a need for aid and attendance.  

By a rating decision issued in May 2004, the evaluation for 
residuals of a partial upper lobectomy, right lung, 
bronchitis, and chronic obstructive pulmonary disease, was 
increased from 10 percent to 60 percent, effective in May 
2004.  The veteran was granted basic eligibility for 
Dependents' Educational Assistance, effective from May 2004, 
and the evaluation assigned for lung cancer was decreased 
from 100 percent disabling to 0 percent, effective in May 
2004.  

The veteran has not disagreed with or appealed any aspect of 
either the September 2003 rating decision or the May 2004 
rating decision, and no issue addressed in those rating 
decisions is before the Board for appellate review at this 
time.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in June 2005 by the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  A July 1973 rating decision denied service connection for 
a nervous condition. The veteran was informed of his appeal 
rights, but he did not appeal.

2.  March 1984, March 1987, February 1992, and August 1995 
rating decisions denied service connection for PTSD. The 
veteran was informed of his appeal rights, but he did not 
appeal any of these decisions.

3.  The veteran submitted a request to reopen a claim for 
service connection for PTSD in April 1998, and there were no 
prior or pending requests for service connection for a 
"nervous disorder" or PTSD which remained unadjudicated.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to 
November 20, 1997, for a grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(c), 3.157, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his award of service connection for 
PTSD should be effective prior to the current assigned 
effective date of November 20, 1997, and he has suggested 
that an earlier effective date of July 2, 1973 should be 
granted.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted a claim in August 2002 
for an effective date prior to November 20, 1997, for a grant 
of service connection for PTSD.  In October 2002, the RO 
issued a letter which advised the veteran that the primary 
evidence relevant to a claim for an earlier effective date 
was the evidence in the claims file.  The letter advised the 
veteran of his and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was advised that he should submit any evidence he 
had to support his contention that service connection should 
have been granted for PTSD in 1973.  The RO advised the 
veteran of the types of additional evidence VA would assist 
the veteran to obtain, after he identified such evidence.  He 
was specifically told that he should submit any additional 
evidence he had that might be relevant, but the letter 
correctly advised the veteran that evidence of record was the 
primary evidence to be considered as to this particular type 
of claim.  

The discussion in the November 2002 rating decision and in 
the August 2003 SOC advised the veteran specifically of the 
text of applicable regulations, including 38 C.F.R. §§ 3.102, 
3.159, and 3.400.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  By virtue of the rating 
decisions on appeal and the SOC, as well as notices provided 
in conjunction with other claims adjudicated during the 
pendency of this appeal, the veteran was provided with 
specific information about the VCAA and why the claim on 
appeal was denied.  He was also advised of the evidence that 
was lacking.  As noted above, he was supplied with the 
complete text of 38 C.F.R. § 3.159 in the SOC.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  In fact, he indicated in 
February 2004 that he had nothing further to submit.  The 
veteran had an additional opportunity to submit or identify 
evidence at the time of his June 2005 Travel Board hearing.  
In his testimony, he discussed the evidence of record, and 
reiterated his contentions, but did not identify any 
additional evidence that should be obtained or that he wanted 
to submit.  

When considering the notification letters, the rating 
decisions on appeal, and the SOC, as a whole, the Board finds 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, and was also notified that the evidence already of 
record would be considered in adjudicating the claim, and was 
notified that the evidence of record was the evidence most 
relevant to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  



What the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.  

In this case, no specific development was conducted by VA to 
assist the veteran in developing the claim, since the veteran 
did not identify any additional evidence he thought might be 
relevant and since evidence which is relevant to a claim for 
an earlier effective date is generally the evidence already 
of record.  There is no allegation that any additional 
evidence which should have been associated with the claims 
file is available, nor is there any allegation that the 
veteran has identified any relevant evidence that the RO has 
failed to obtain.  

The Board also notes that the decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini II, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and such notice was provided in this 
case.  

The Board finds that, if there was any defect with respect to 
the timing of the VCAA notice, or in complying with the duty 
to assist the veteran, any error was harmless, as the 
adjudication of the claim at issue, a claim for an earlier 
effective date, is based on the record, and there is little 
additional evidence which may be developed which would be 
relevant to such a claim.  See Mayfield, supra.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim for an earlier effective date, 
and he submitted several statements and contentions as to his 
claim.  

Given the nature of a claim for an earlier effective date for 
a grant of service connection, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed further below, the evaluation of such a 
claim is based upon the record.  The Board concludes that the 
purpose of the VCAA has been complied with, and that no 
additional notice or action under the VCAA is required before 
the claim at issue may be fairly adjudicated without 
prejudice to the veteran.  

Law and regulations applicable to a claim for an earlier 
effective date

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r); Lapier v. Brown, 5 Vet. 
App. 215 (1993); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  The effective date of an award of service connection 
is based upon a variety of factors, including date of claim, 
date entitlement is shown, and finality of prior decisions.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  A veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran's service medical records reflect that he was 
treated in August 1968.  In early August 1968, a diagnosis of 
hyperventilation was assigned.  Later that month, the veteran 
reported having chest pain two days previously, then cramping 
the previous day, and then recurring chest pain the day he 
sought treatment.  There was florid rhinitis and pharyngitis, 
with bilateral serous otitis.  Radiologic examination of the 
chest was normal.  The assigned diagnosis was viral upper 
respiratory tract infection.  In late August, the veteran 
continued to have a fever.  He was put on light duty for 
three days.  

On October 1968, the veteran was treated for a right knee 
injury.  Radiologic examination of the right knee was 
negative.  The veteran was also seen for dental treatment in 
October 1968.  The service medical records reflect that he 
reported to the dispensary once in December 1968, but the 
purpose of that visit is not noted.  

Although the veteran alleges that he was treated for a 
"nervous condition" in service, the service medical records 
do not substantiate this allegation.  In addition, the Board 
notes that the service medical records do not reference any 
referral for counseling or mental health treatment, and thus 
do not suggest that any additional service medical records 
might be available.

By a claim submitted in March 1971, the veteran sought 
service connection for a disorder he described as "pain in 
[the] chest."   He described his symptoms as inability to 
breathe very deeply, and he stated that he coughed up fluids 
from lungs quite regularly.  In April 1971, the veteran 
stated that he had a "chest condition."  A diagnosis of 
bronchitis was assigned, and service connection for 
bronchitis was granted by a rating decision issued in April 
1971.  On VA examination conducted in April 1972, the veteran 
stated that his present complaint was a bad cough, 
expectoration, and wheezing.  The veteran did not indicate 
that he had a "nervous condition" in his written statements, 
and no notation of concern about a "nervous condition" was 
noted by the VA examiner.  

By a statement submitted in June 1973, the veteran requested 
that his initial claim for service connection be "amended" 
to include a claim for service connection for a "nervous 
condition."  The veteran alleged he was treated for this 
disorder in November 1968 and December 1968.  In a July 1973 
letter, the RO informed the veteran that the records were 
devoid of any evidence of a "nervous condition," and denied 
the claim.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the 1973 rating decision, and the 
letter was not returned by the United States Postal Service 
as undeliverable.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
July 1973 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

In January 1984, the veteran sought service connection for 
"a nervous condition and PTSD."  In a development letter 
issued in February 1984, the RO asked the veteran to identify 
the stressors he contended caused PTSD.  The veteran did not 
respond.  The claim was denied by a rating decision issued in 
March 1984.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the 1984 rating decision, and the 
letter was not returned by the United States Postal Service 
as undeliverable.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
March 1984 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

In February 1987, the veteran again sought service connection 
for PTSD.  That claim was denied by a rating decision issued 
in March 1987.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the 1987 rating decision, and the 
letter was not returned by the United States Postal Service 
as undeliverable.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
March 1987 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

In September 1991, the veteran again sought service 
connection for PTSD.  In February 1992, the claim was denied.  
Enclosed with that letter was a copy of his appeal rights.  
The veteran has not argued that he did not receive 
notification of the 1992 rating decision, and the letter was 
not returned by the United States Postal Service as 
undeliverable.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
February 1992 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

By a statement received by VA in November 1994, the veteran 
again sought service connection for PTSD.  The veteran was 
advised that the claim had previously been denied, on the 
basis that no stressor had been identified, and that new and 
material evidence was required.  In June 1995, the RO issued 
a development letter which requested stressor identification.  
In August 1995, the RO denied the claim, as the veteran had 
not responded.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the 1995 rating decision, and the 
letter was not returned by the United States Postal Service 
as undeliverable.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
August 1995 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.



In April 1997, a service officer at the Disabled American 
Veterans requested copies of prior award letters and denials 
of service connection.  The representative did not file a 
claim for any condition or indicate any intent on the 
veteran's part to do so at that time.

In April 1998, the veteran submitted a claim for service 
connection for PTSD.  He included a copy of a November 1997 
VA hospital discharge summary, which listed a diagnosis of 
PTSD, among other disorders.  Thereafter, in 1998, operation 
reports received from the U.S. Armed Services Center for Unit 
Records Research (CURR) corroborated the veteran's 
contentions that his unit had been exposed to hostile fire 
and other combat stressors.  By a rating decision prepared in 
March 1999, the RO granted the claim, effective as of 
November 20, 1997, the date of the veteran's VA hospital 
admission for treatment of PTSD.

The veteran's 1998 claim was a claim to reopen since there 
were prior final disallowances of the claim, as discussed 
above.  It is undisputed that the veteran did not appeal any 
of the prior denial of this claim.  Once the prior decisions 
became final, any claim filed thereafter was a claim to 
reopen.

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).  The RO could 
have, in this case, assigned an effective date of April 27, 
1998, since the date his reopened claim was received is later 
than the date entitlement arguably arose when he was 
hospitalized on November 20, 1997.

It appears the RO accepted the November 20, 1997, VA record 
showing diagnosis of PTSD as an informal claim.  However, VA 
records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  In 
this case, a formal claim for compensation for PTSD had not 
been allowed, and the veteran had not been granted service 
connection for this disorder.  See Crawford v. Brown, 5 Vet. 
App. 33 35-36 (1993).  Since there had not been a prior 
allowance or disallowance of compensation for PTSD (i.e., 
service connection awarded, but disorder rated as 
noncompensable), VA records could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  See also Servello, 3 
Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

However, the RO chose to accept the November 20, 1997, 
document as an informal claim and has assigned such as an 
effective date.  Although this was clearly erroneous, the 
Board will not disturb that determination.

During his June 2005 travel Board hearing, the veteran 
testified that he first sought service connection for a 
"nervous condition" in 1973, and first submitted a claim 
specifically for PTSD in 1987.  He testified that that claim 
was filed when he was first diagnosed by VA as having PTSD.  
He testified that the information he provided to the examiner 
who diagnosed PTSD in 1987 was the same information he 
reiterated in connection with the grant of service connection 
for PTSD in 1997.  He contended that since he appealed the 
denial of service connection for PTSD in 1987, and his 
information and his symptoms remained consistent since that 
time, his grant of service connection should date back at 
least to that time.  

In his September 2003 substantive appeal, the veteran stated 
that a claim for PTSD, diagnosed at that time as a "nervous 
disorder, was denied in 1973.  The veteran stated that he was 
not provided any assistance with his initial claim.  The 
veteran further contended, in essence, that the 1973 denial 
of his claim for PTSD, on the basis that the disorder had not 
been diagnosed in service, was no longer valid, because 
"[s]ubsequent rulings have allowed claims for PTSD to be 
rated based on the diagnosis and proven stressors in 
service."  He asserted that his claim had been "active" 
since 1987.  He further asserted that, "Had I been properly 
assisted in the original claim - and subsequent claims - my 
claim for a nervous disorder (post traumatic stress disorder) 
would have been granted in 1973."  

The veteran appears to contend, in essence, that, since he 
was not provided adequate assistance with the claim, the 
denial should not be considered final, and the claim should 
be considered unadjudicated.  As a matter of fact, the record 
establishes that the RO issued a July 1973 letter to the 
veteran.  That letter informed the veteran of the denial of 
the claim of entitlement to service connection for a 
"nervous condition," explaining that service medical 
records did not show that he was treated in service for the 
claimed psychiatric disorder.  That letter also advised the 
veteran that he could submit statements from doctors who 
treated him during service, statements from persons who 
served with him, or statements from other people, including 
family members, who could testify from their personal 
knowledge that the claimed condition was incurred or 
aggravated in service.  The record reflects that the veteran 
did not provide further evidence, or communicate with the RO 
about the claim, after the RO issued that letter, although 
the claims file reflects that the veteran did communication 
with the RO regarding education benefits matters.  

As for the veteran's argument that since PTSD is often a 
diagnosis rendered after service based on in-service 
stressors, so the RO was erroneous in denying his claim in 
1973 based on lack of in-service treatment, that argument is 
simply not persuasive.  The veteran did not file a claim for 
PTSD in 1973.  In fact, his claim was explicitly based on his 
argument that he was treated for a "nervous condition" 
during service.

Thus, as a matter of fact, the record shows that the veteran 
was, in fact, provided with the assistance required to help 
him substantiate his claim, since the RO clearly explained 
what evidence was missing and explained what evidence he 
could submit to substantiate the claim.  The Board finds no 
factual basis for determining that the claim should be 
considered unadjudicated.  

As discussed above, by law, the July 1973 decision became 
final.  There is no statutory or regulatory provision which 
allows the Board to consider the veteran's June 1973 claim as 
unadjudicated, and there is no legal basis upon which the 
Board is authorized to assign an effective date based on the 
veteran's 1973 claim, given that the denial of that claim is 
final.  Sears, supra.  

There is an exception to finality if a claimant submits a 
claim that there was clear and unmistakable error (CUE) in a 
prior final decision.  38 U.S.C.A. § 5109A.  The Board notes, 
however, that a claim that there is CUE in a prior decision 
must be pled with specificity.  Andre v. West, 14 Vet. App. 
7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).  The Board has considered 
whether the veteran's statements raise a claim of CUE, since 
review to determine whether CUE exists in a case may be 
raised by VA.  38 U.S.C.A. § 5109A(c).  However, the Court 
has held that an alleged failure in VA's duty to assist is 
not a valid CUE claim.  See 38 C.F.R. § 20.1403(d); see also 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) [an attack 
on improper procedure, such as an alleged failure on the part 
of the RO to assist the veteran in the development of his 
claim, cannot be the basis of CUE].  Thus, the veteran's 
claim that VA failed to properly assist him at the time of 
the 1973 claim for service connection for a "nervous 
condition" does not raise a valid claim of CUE, and the 
Board is not required to infer such a claim, since inference 
of a claim of CUE on the basis of a failure to assist cannot, 
by law, result in a more favorable determination for the 
veteran.  

In the alternative to the contention that the 1973 claim 
remained unadjudicated, the veteran contends that his claim 
has remained active since 1987.  The record, however, 
establishes that the veteran is not entitled to an effective 
date prior to November 1997 on this basis.  The veteran did 
submit a claim for service connection for PTSD in February 
1987, but that claim was denied by a rating decision issued 
in March 1987.  There is no evidence that the veteran 
disagreed with or attempted to appeal the March 1987 
decision, and that decision is final. The February 1987 claim 
did not remain "active."

The Board has carefully considered the record following the 
denial of the February 1987 claim for service connection for 
PTSD.  The Board does not find a factual basis in the record 
for a finding that any formal or informal claim for service 
connection for a "nervous condition" or PTSD made prior to 
November 20, 1997 remained open, pending, and unadjudicated 
so as to warrant an effective date prior to November 20, 1997 
for the award of service connection for PTSD.    

The Board sympathizes with the veteran's contention that he 
should be entitled to service connection for PTSD prior to 
November 1997 because he believes that he was affected by 
that disorder prior to that date.  However, the assignment of 
an effective date is contingent upon dates of claims received 
by VA, not when a disability or level of disability may have 
been present.  Each claim for service connection for a 
"nervous disorder" or for PTSD that the veteran submitted 
prior to November 20, 1997 was the subject of a final denial.  
There is no evidence of record that any previous claim for 
service connection for PTSD brought by the veteran was not 
finally adjudicated and somehow remains pending.  Thus, there 
is no basis for a finding that an effective date prior to 
November 20, 1997, may be granted.

The veteran and his representative suggested at the 2005 
hearing that the severity of the veteran's mental disorder 
made it difficult for him to keep track of prior claims or 
appeals.  Equitable relief is granted rarely, such as in a 
case where a claimant actively pursued judicial remedies but 
has filed a defective pleading or where a claimant has been 
induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Pfau v. West, 12 Vet. 
App. 515, 517 (1999), citing Irwin v. Department of Veterans 
Affairs, 498 U.S. 89 (1990). There is caselaw concerning 
equitable tolling of the time period to appeal to the United 
States Court of Appeals for Veterans Claims based on mental 
illness that holds the evidence would need to show that the 
claimant's failure to file an appeal was the direct result of 
mental illness that rendered him incapable of "rational 
thought or deliberate decision making" or "incapable of 
handling his own affairs or unable to function in society." 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) . A 
medical diagnosis alone or vague assertions of mental 
problems will not suffice. Id. There has been no such showing 
in this case. The veteran's allegations, standing alone, are 
not sufficient.

Moreover, equitable tolling is not available in a situation 
such as this case, where the facts do not show that the 
veteran filed a notice of disagreement late - rather, he 
failed to file one at all.  By not replying to the denials of 
his claim and taking advantage of his right to appeal, the 
veteran failed to exercise necessary diligence in pursuit of 
his claim.  See McPhail v. Nicholson, No. 02-2016 (U.S. Vet. 
App. Feb. 25, 2005) (per curium).

Although the veteran may indeed have suffered from PTSD prior 
to November 1997, the effective date for service connection 
based on a reopened claim cannot be the date of receipt of 
any claim which was previously and finally denied.  See, 
e.g., Lalonde, 12 Vet. App. at 382 (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  In light of the above discussion, the Board 
concludes that an effective date earlier than November 20, 
1997 is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).


ORDER

The appeal is denied.

	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


